



Exhibit 10.4
ELEVENTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN
AND SECURITY AGREEMENT


This Eleventh Amendment to Revolving Credit, Term Loan and Security Agreement
(the “Amendment”) is made this 25th day of November, 2019 by and among iMedia
Brands, Inc. (f/k/a EVINE Live Inc.), a Minnesota corporation; ValueVision
Interactive, Inc., a Minnesota corporation; VVI Fulfillment Center, Inc., a
Minnesota corporation; ValueVision Media Acquisitions, Inc., a Delaware
corporation; ValueVision Retail, Inc., a Delaware corporation, Norwell
Television, LLC, a Delaware limited liability company and PW Acquisition
Company, LLC, a Minnesota limited liability company (each a “Borrower”, and
collectively “Borrowers”); the financial institutions which are now or which
hereafter become a party thereto as lenders (the “Lenders”) and PNC Bank,
National Association (“PNC”), as agent for Lenders (PNC, in such capacity, the
“Agent”).
BACKGROUND
A.    On February 9, 2012, Borrowers, Lenders and Agent entered into, inter
alia, that certain Revolving Credit, Term Loan and Security Agreement (as same
has been or may be amended, modified, renewed, extended, replaced or substituted
from time to time, the “Loan Agreement”) to reflect certain financing
arrangements between the parties thereto. The Loan Agreement and all other
documents executed in connection therewith to the date hereof are collectively
referred to as the “Existing Financing Agreements.” All capitalized terms not
otherwise defined herein shall have the meaning ascribed thereto in the Loan
Agreement.


B.     The Borrowers have requested and the Agent and the Lenders have agreed to
amend certain terms and provisions contained in the Loan Agreement, subject to
the terms and conditions of this Amendment.


NOW, THEREFORE, with the foregoing background hereinafter deemed incorporated by
reference herein and made part hereof, the parties hereto, intending to be
legally bound, promise and agree as follows:


1.Amendment. Upon the Effective Date, the Loan Agreement shall be amended as
follows:


(a)Section 1.2 of the Loan Agreement shall be amended by deleting the following
definitions in their entirety and replacing them as follows:


“Applicable Margin” shall mean (a) until the first Initial Adjustment Date, an
amount equal to the amount set forth in Level III in the chart below, (b) upon
receipt of the quarterly financial statements of Borrowers on a Consolidated
Basis and related Compliance Certificate required under Section 9.8 for the
fiscal quarter ending on or about October 31, 2020, the Applicable Margin for




--------------------------------------------------------------------------------





each type of Advance under the Term Loan shall be adjusted as of November 1,
2020 (the “Initial Adjustment Dates”), if necessary, to the applicable percent
per annum set forth in the pricing table below corresponding to the TTM Leverage
Ratio for the respective trailing four quarter period ending on the last day of
the most recently completed fiscal quarter prior to the Initial Adjustment Date
and (c) thereafter, beginning with the fiscal year ending on or about January
31, 2021, upon receipt of the annual financial statements of Borrowers on a
Consolidated Basis and related Compliance Certificate required under Section 9.7
for the most recently ended fiscal year, the Applicable Margin for each type of
Advance under the Term Loan shall be adjusted as of May 1 of each year (the
“Adjustment Date”), if necessary, to the applicable percent per annum set forth
in the pricing table below corresponding to the TTM Leverage Ratio for the
trailing four quarter period ending on the last day of the most recently
completed fiscal year prior to the applicable Adjustment Date:
 
TTM Leverage Ratio
APPLICABLE MARGINS FOR DOMESTIC RATE LOANS
APPLICABLE MARGINS FOR EURODOLLAR RATE LOANS
 
 
Term Loan
Term Loan
Level I
Less than 3.00
4.0%
5.0%
Level II
Greater than or equal to 3.00 but less than 4.00
4.5%
5.5%
Level III
Greater than or equal to 4.00
5.0%
6.0%



If Borrowers shall fail to deliver the financial statements, certificates and/or
other information required under Sections 9.7 or 9.8, as applicable, by the
dates required pursuant to such section, each Applicable Margin shall be
conclusively presumed to equal the highest Applicable Margin specified in the
pricing table set forth above until the date of delivery of such financial
statements, certificates and/or other information, at which time the rate will
be adjusted based upon the TTM Leverage Ratio reflected in such statements.
Notwithstanding anything to the contrary contained herein, immediately and
automatically upon the occurrence of any Event of Default and during the
continuance thereof, each Applicable Margin shall increase to and equal the
highest Applicable Margin specified in the pricing table set forth above and
shall continue at such highest Applicable Margin until the date (if any) on
which such Event of Default shall be cured or waived in accordance with the
provisions of this Agreement, at which time the rate will be adjusted based upon
the TTM Leverage Ratio reflected on the most recently delivered financial
statements and Compliance Certificate delivered by Borrowers to


2

--------------------------------------------------------------------------------





Agent pursuant to Section 9.7 or 9.8, as applicable. Any increase in interest
rates payable by Borrowers under this Agreement and the Other Documents pursuant
to the provisions of the foregoing sentence shall be in addition to and
independent of any increase in such interest rates resulting from the occurrence
of any Event of Default (including, if applicable, any Event of Default arising
from a breach of Section 9.7 or 9.8) and/or the effectiveness of the Default
Rate provisions of Section 3.1 hereof.
If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrowers on a Consolidated Basis or for any other reason, Agent
determines that (a) the TTM Leverage Ratio as previously calculated as of any
applicable date for any applicable period was inaccurate, and (b) a proper
calculation of the TTM Leverage Ratio for any such period would have resulted in
different pricing for such period, then (i) if the proper calculation of the TTM
Leverage Ratio would have resulted in a higher interest rate for such period,
automatically and immediately without the necessity of any demand or notice by
Agent or any other affirmative act of any party, the interest accrued on the
applicable outstanding Advances under the Term Loan for such period under the
provisions of this Agreement and the Other Documents shall be deemed to be
retroactively increased by, and Borrowers shall be obligated to immediately pay
to Agent for the ratable benefit of Lenders an amount equal to the excess of the
amount of interest that should have been paid for such period over the amount of
interest actually paid for such period; and (ii) if the proper calculation of
the TTM Leverage Ratio would have resulted in a lower interest rate for such
period, then the interest accrued on the applicable outstanding Advances for
such period under the provisions of this Agreement and the Other Documents shall
be deemed to be retroactively decreased by, and Agent and Lenders shall apply a
credit to Borrowers’ account in an amount equal to the excess of the amount of
interest that was actually paid for such period over the amount of interest that
should have been paid for such period; provided, that, if as a result of any
restatement or other event or other determination by Agent a proper calculation
of the TTM Leverage Ratio would have resulted in a higher interest rate for one
or more periods and a lower interest rate for one or more other periods (due to
the shifting of income or expenses from one period to another period or any
other reason), then the amount payable by Borrowers pursuant to clause (i) above
shall be based upon the excess, if any, of the amount of interest that should
have been paid for all applicable periods over the amounts of interest actually
paid for such periods.


“Revolving Applicable Margin” shall mean (a) until the first Initial Revolving
Adjustment Date, an amount equal to the amount set forth in Level III in the
chart below, (b) upon receipt of the quarterly financial statements of Borrowers
on a Consolidated Basis and related Compliance Certificate required under
Section 9.8 for the fiscal quarter ending on or about October 31, 2020 the


3

--------------------------------------------------------------------------------





Applicable Margin for each type of Advance under the Revolving Loan shall be
adjusted as of November 1, 2020 (the “Initial Revolving Adjustment Date”), if
necessary, to the applicable percent per annum set forth in the pricing table
below corresponding to the TTM Leverage Ratio for the respective trailing four
quarter period ending on the last day of the most recently completed fiscal
quarter prior to the Initial Revolving Adjustment Date and (c) thereafter,
beginning with the fiscal year ending on or about January 31, 2021, on and after
the first Revolving Adjustment Date, upon receipt of the financial statements of
Borrowers on a Consolidated Basis and related Compliance Certificate required
under Section 9.7 or 9.8, as applicable, for the fiscal quarters or fiscal
years, as applicable, ending on or about January 31 and July 31 of each year,
the Revolving Applicable Margin for each type of Revolving Advance shall be
adjusted (i) as of May 1 of each year in connection with the financial
statements delivered for the fiscal year ending January 31 and (ii) as of
November 1 of each year in connection with the financial statements delivered
for the fiscal quarter ending July 31 (as applicable, the “Revolving Adjustment
Date”), if necessary, to the applicable percent per annum set forth in the
pricing table below corresponding to the TTM Leverage Ratio for the trailing
four quarter period ending on the last day of the fiscal year end or July fiscal
quarter prior to the applicable Revolving Adjustment Date:
 
TTM Leverage Ratio
APPLICABLE MARGINS FOR DOMESTIC RATE LOANS
APPLICABLE MARGINS FOR EURODOLLAR RATE LOANS
 
 
Revolving Advances
Revolving Advances
Level I
Less than 3.00
2.0%
3%
Level II
Greater than or equal to 3.00 but less than 4.00
2.75%
3.75%
Level III
Greater than or equal to 4.00
3.50%
4.5%



If Borrowers shall fail to deliver the financial statements, certificates and/or
other information required under Section 9.7 or 9.8, as applicable, by the date
required pursuant to such section, each Revolving Applicable Margin shall be
conclusively presumed to equal the highest Revolving Applicable Margin specified
in the pricing table set forth above until the date of delivery of such
financial statements, certificates and/or other information, at which time the
rate will be adjusted based upon the TTM Leverage Ratio reflected in such
statements. Notwithstanding anything to the contrary contained herein, Agent
shall have the right upon the occurrence of any Event of Default and during the
continuance thereof, to increase each Revolving Applicable Margin to equal the
highest Revolving Applicable Margin specified in the pricing table set forth
above and shall continue at such highest Revolving Applicable


4

--------------------------------------------------------------------------------





Margin until the date (if any) on which such Event of Default shall be cured or
waived in accordance with the provisions of this Agreement, at which time the
rate will be adjusted based upon the TTM Leverage Ratio reflected on the most
recently delivered financial statements and Compliance Certificate delivered by
Borrowers to Agent pursuant to Section 9.7 or 9.8, as applicable. Any increase
in interest rates payable by Borrowers under this Agreement and the Other
Documents pursuant to the provisions of the foregoing sentence shall be in
addition to and independent of any increase in such interest rates resulting
from the occurrence of any Event of Default (including, if applicable, any Event
of Default arising from a breach of Section 9.7 or 9.8, as applicable) and/or
the effectiveness of the Default Rate provisions of Section 3.1 hereof.
If, as a result of any restatement of, or other adjustment to, the financial
statements of Borrowers on a Consolidated Basis or for any other reason, Agent
determines that (a) the TTM Leverage Ratio as previously calculated as of any
applicable date for any applicable period was inaccurate, and (b) a proper
calculation of the TTM Leverage Ratio for any such period would have resulted in
different pricing for such period, then (i) if the proper calculation of the TTM
Leverage Ratio would have resulted in a higher interest rate for such period,
automatically and immediately without the necessity of any demand or notice by
Agent or any other affirmative act of any party, the interest accrued on the
applicable outstanding Revolving Advances for such period under the provisions
of this Agreement and the Other Documents shall be deemed to be retroactively
increased by, and Borrowers shall be obligated to immediately pay to Agent for
the ratable benefit of Lenders an amount equal to the excess of the amount of
interest that should have been paid for such period over the amount of interest
actually paid for such period; and (ii) if the proper calculation of the TTM
Leverage Ratio would have resulted in a lower interest rate for such period,
then the interest accrued on the applicable outstanding Revolving Advances for
such period under the provisions of this Agreement and the Other Documents shall
be deemed to be retroactively decreased by, and Agent and Lenders shall apply a
credit to Borrowers’ account in an amount equal to the excess of the amount of
interest that was actually paid for such period over the amount of interest that
should have been paid for such period; provided, that, if as a result of any
restatement or other event or other determination by Agent a proper calculation
of the TTM Leverage Ratio would have resulted in a higher interest rate for one
or more periods and a lower interest rate for one or more other periods (due to
the shifting of income or expenses from one period to another period or any
other reason), then the amount payable by Borrowers pursuant to clause (i) above
shall be based upon the excess, if any, of the amount of interest that should
have been paid for all applicable periods over the amounts of interest actually
paid for such periods.




5

--------------------------------------------------------------------------------







2.Representations and Warranties. Each of the Borrowers hereby:
(a)    reaffirms all representations and warranties made to Agent and Lenders
under the Loan Agreement and all of the other Existing Financing Agreements and
confirms that after giving effect to any updated schedules all are true and
correct in all material respects as of the date hereof (except to the extent any
such representations and warranties specifically relate to a specific date, in
which case such representations and warranties were true and correct in all
material respects on and as of such other specific date);
(b)    reaffirms all of the covenants contained in the Loan Agreement, covenants
to abide thereby until all Advances, Obligations and other liabilities of
Borrowers and Guarantor to Agent and Lenders under the Loan Agreement of
whatever nature and whenever incurred, are satisfied and/or released by Agent
and Lenders;
(c)    represents and warrants that no Default or Event of Default has occurred
and is continuing under any of the Existing Financing Agreements;
(d)    represents and warrants that it has the authority and legal right to
execute, deliver and carry out the terms of this Amendment, that such actions
were duly authorized by all necessary limited liability company or corporate
action, as applicable, and that the officers executing this Amendment on its
behalf were similarly authorized and empowered, and that this Amendment does not
contravene any provisions of its certificate of incorporation or formation,
operating agreement, bylaws, or other formation documents, as applicable, or of
any contract or agreement to which it is a party or by which any of its
properties are bound; and
(e)    represents and warrants that this Amendment and all assignments,
instruments, documents, and agreements executed and delivered in connection
herewith, are valid, binding and enforceable in accordance with their respective
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
generally.
3.Conditions Precedent/Effectiveness Conditions. This Amendment shall be
effective upon the occurrence of the following conditions precedent, each in
form and substance satisfactory to Agent (the “Effective Date”):


(a) Agent’s receipt of this Amendment fully executed by the Borrowers;


(b)Agent’s receipt of such other documents as Agent or counsel to Agent may
reasonably request.


4.Further Assurances. Each of the Borrowers hereby agrees to take all such
actions and to execute and/or deliver to Agent and Lenders all such documents,
assignments, financing statements and other documents, as Agent and Lenders may
reasonably require from time to time, to effectuate and implement the purposes
of this Amendment.




6

--------------------------------------------------------------------------------





5.Payment of Expenses. Borrowers shall pay or reimburse Agent and Lenders for
its reasonable attorneys’ fees and expenses in connection with the preparation,
negotiation and execution of this Amendment and the documents provided for
herein or related hereto.


6.Reaffirmation of Loan Agreement. Except as modified by the terms hereof, all
of the terms and conditions of the Loan Agreement, as amended, and all other of
the Existing Financing Agreements are hereby reaffirmed and shall continue in
full force and effect as therein written.


7.Miscellaneous.


(a)Third Party Rights. No rights are intended to be created hereunder for the
benefit of any third party donee, creditor, or incidental beneficiary.


(b)Headings. The headings of any paragraph of this Amendment are for convenience
only and shall not be used to interpret any provision hereof.


(c)Modifications. No modification hereof or any agreement referred to herein
shall be binding or enforceable unless in writing and signed on behalf of the
party against whom enforcement is sought.


(d)Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York applied to contracts to be
performed wholly within the State of New York.


(e)Counterparts. This Amendment may be executed in any number of and by
different parties hereto on separate counterparts, all of which, when so
executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission or PDF shall be deemed to be an original signature
hereto.


7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers as of the date first above written.
    
BORROWERS:
iMEDIA BRANDS, INC. (f/k/a EVINE LIVE INC.)
 
 
 
 
By:
/s/ TIMOTHY PETERMAN
 
Name:
Timothy Peterman
 
Title:
Chief Executive Officer
 
 
 
 
VALUEVISION INTERACTIVE, INC.
 
 
 
 
By:
/s/ JAMES SPOLAR
 
Name:
James Spolar
 
Title:
Senior Vice President, General Counsel and Secretary
 
 
 
 
VVI FULFILLMENT CENTER, INC.
 
 
 
 
By:
/s/ JAMES SPOLAR
 
Name:
James Spolar
 
Title:
Senior Vice President, General Counsel and Secretary
 
 
 
 
VALUEVISION MEDIA ACQUISITIONS, INC.
 
 
 
 
By:
/s/ JAMES SPOLAR
 
Name:
James Spolar
 
Title:
Senior Vice President, General Counsel and Secretary
 
 
 
 
VALUEVISION RETAIL, INC.
 
 
 
 
By:
/s/ JAMES SPOLAR
 
Name:
James Spolar
 
Title:
Senior Vice President, General Counsel and Secretary
 
 
 
 
NORWELL TELEVISION, LLC
 
 
 
 
By:
/s/ JAMES SPOLAR
 
Name:
James Spolar
 
Title:
Senior Vice President, General Counsel and Secretary



[SIGNATURE PAGE TO ELEVENTH AMENDMENT TO REVOLVING CREDIT, TERM
LOAN AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------





 
 
 
 
PW ACQUISITION COMPANY LLC
 
 
 
 
By:
/s/ JAMES SPOLAR
 
Name:
James Spolar
 
Title:
Senior Vice President, General Counsel and Secretary



[SIGNATURE PAGE TO ELEVENTH AMENDMENT TO REVOLVING CREDIT, TERM
LOAN AND SECURITY AGREEMENT]

--------------------------------------------------------------------------------






 
PNC BANK, NATIONAL ASSOCIATION,
 
as Lender and Agent
 
 
 
 
By:
/s/ SHERRY WINICK
 
 
Sherry Winick, Vice President
 
 
 
 
Revolving Commitment Percentage: 77.0%
 
Term Loan Commitment Percentage: 77.0%
 
 
 
 
CIBC BANK USA f/k/a THE PRIVATEBANK AND TRUST COMPANY, as Lender
 
 
 
 
By:
/s/ RICHARD PIERCE
 
Name:
Richard Pierce
 
Title:
Managing Director
 
 
 
 
Revolving Commitment Percentage: 23.0%
 
Term Loan Commitment Percentage: 23.0%





[SIGNATURE PAGE TO ELEVENTH AMENDMENT TO REVOLVING CREDIT, TERM
LOAN AND SECURITY AGREEMENT]